

USCorp
A Form of Warrant


NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON THE
EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THIS WARRANT OR SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT THIS
WARRANT OR SUCH SECURITIES, AS APPLICABLE, MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.


THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.



USCORP


Warrants for the Purchase
of
Shares of Common Stock
_______ __, 2008



THIS CERTIFIES that, for value received, ______________________________
(together with all permitted assigns, the “Holder”) is entitled to subscribe
for, and purchase from, USCorp, a Nevada corporation (the “Company”), up to
__________ shares of the Company’s common stock upon the terms and conditions
set forth herein, at any time or from time to time during the period commencing
on the date hereof (the “Initial Exercise Date”) and terminating at 5:00 p.m.,
Las Vegas, Nevada local time, on the second anniversary of the Initial Exercise
Date (the “Exercise Period”). This Warrant is exercisable at an exercise price
per share equal to $0.20 per share (the “Exercise Price”) provided, however,
that upon the occurrence of any of the events specified in Section 5 hereof, the
rights granted by this Warrant, including the number of shares of Common Stock
to be received upon such exercise, shall be adjusted as therein specified.


This Warrant, together with the warrants issuable upon the transfer hereof, are
hereinafter referred to as the “Warrants”. Each share of Common Stock issuable
upon the exercise hereof or thereof shall be hereinafter referred to as a
“Warrant Share”.


This Warrant has been issued in accordance with the agreement, dated ______,
___, 2008 between the Holder and the Company.
 

--------------------------------------------------------------------------------


 
Section 1 Exercise of Warrant.


(a) This Warrant may be exercised during the Exercise Period, either in whole or
in part, by the surrender of this Warrant (accompanied by the election form,
attached hereto, duly executed) to the Company at its office at 4535 W. Sahara
Avenue, Suite 200, Las Vegas, Nevada 89102, or at such other place as is
designated in writing by the Company, together with a certified or bank
cashier’s check payable to the order of the Company in an amount equal to the
product of the Exercise Price and the number of Warrant Shares for which this
Warrant is being exercised.


Section 2 Rights Upon Exercise; Delivery of Securities.


Upon each exercise of the Holder’s rights to purchase Warrant Shares, the Holder
shall be deemed to be the holder of record of the Warrant Shares,
notwithstanding that the transfer books of the Company shall then be closed or
certificates representing the Warrant Shares with respect to which this Warrant
was exercised shall not then have been actually delivered to the Holder. As soon
as practicable after each such exercise of this Warrant, the Company shall issue
and deliver to the Holder a certificate or certificates representing the Warrant
Shares issuable upon such exercise, registered in the name of the Holder or its
designee. If this Warrant should be exercised in part only, the Company shall,
upon surrender of this Warrant for cancellation, execute and deliver a Warrant
evidencing the right of the Holder to purchase the balance of the aggregate
number of Warrant Shares purchasable hereunder as to which this Warrant has not
been exercised or assigned.


Section 3 Registration of Transfer and Exchange.


Any Warrants issued upon the transfer or exercise in part of this Warrant shall
be numbered and shall be registered in a warrant register (the “Warrant
Register”) as they are issued. The Company shall be entitled to treat the
registered holder of any Warrant on the Warrant Register as the owner in fact
thereof for all purposes, and shall not be bound to recognize any equitable or
other claim to, or interest in, such Warrant on the part of any other person,
and shall not be liable for any registration or transfer of Warrants which are
registered or to be registered in the name of a fiduciary or the nominee of a
fiduciary unless made with the actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer, or
with the knowledge of such facts that its participation therein amounts to bad
faith. This Warrant shall be transferable on the books of the Company only upon
delivery thereof duly endorsed by the Holder or by his duly authorized attorney
or representative, or accompanied by proper evidence of succession, assignment,
or authority to transfer. In all cases of transfer by an attorney, executor,
administrator, guardian, or other legal representative, duly authenticated
evidence of his, her, or its authority shall be produced. Upon any registration
of transfer, the Company shall deliver a new Warrant or Warrants to the person
entitled thereto. This Warrant may be exchanged, at the option of the Holder
thereof, for another Warrant, or other Warrants of different denominations, of
like tenor and representing in the aggregate the right to purchase a like number
of Warrant Shares (or portions thereof), upon surrender to the Company or its
duly authorized agent. Notwithstanding the foregoing, neither this Warrant nor
the Warrant Shares issued or issuable upon exercise of this Warrant may be sold,
transferred, assigned, hypothecated or otherwise disposed of without the Holder
first providing the Company with an opinion of counsel reasonably satisfactory
to the Company that such sale, transfer, assignment, hypothecation or other
disposal will be exempt from the registration and prospectus delivery
requirements of applicable federal and state securities laws and regulations.
 

--------------------------------------------------------------------------------


 
Section 4 Reservation of Shares.


The Company shall at all times reserve and keep available out of its authorized
and unissued Common Stock, solely for the purpose of providing for the exercise
of the Warrants, such number of shares of Common Stock as shall, from time to
time, be sufficient therefor. The Company represents that all shares of Common
Stock issuable upon exercise of this Warrant are duly authorized and, upon
receipt by the Company of the full payment for such Warrant Shares, will be
validly issued, fully paid, and nonassessable, without any personal liability
attaching to the ownership thereof and will not be issued in violation of any
preemptive or similar rights of stockholders.


Section 5 Antidilution.


(a) If, while this Warrant is outstanding, the Company effects a subdivision of
the outstanding Common Stock, the Exercise Price then in effect shall be
proportionately decreased and the number of Warrant Shares issuable upon
exercise of this Warrant shall be increased in proportion to such increase of
outstanding Common Stock, and conversely, if, while this Warrant is outstanding,
the Company combines the outstanding Common Stock, the Exercise Price then in
effect shall be proportionately increased and the number of Warrant Shares
issuable upon exercise of this Warrant shall be decreased in proportion to such
decrease in outstanding Common Stock. Any adjustment under this Section 5(a)
shall become effective as of the record date for such event and if such
subdivision or combination is not consummated in full the Exercise Price and the
number of Warrant Shares shall be readjusted accordingly. For purposes of this
Section 5(a), a stock dividend shall be considered a stock split.
 
(b) All calculations under this Section 5 shall be made to the nearest cent or
to the nearest one-hundredth of a share, as the case may be.
 
(c) In any case in which this Section 5 shall require that an adjustment in the
number of Warrant Shares be made effective as of a record date for a specified
event, the Company may elect to defer, until the occurrence of such event,
issuing to the Holder, if the Holder exercised this Warrant after such record
date, the Warrant Shares, if any, issuable upon such exercise over and above the
number of Warrant Shares issuable upon such exercise on the basis of the number
of shares of Common Stock in effect prior to such adjustment; provided, however,
that the Company shall deliver to the Holder a due bill or other appropriate
instrument evidencing the Holder's right to receive such additional shares of
Common Stock upon the occurrence of the event requiring such adjustment.
 

--------------------------------------------------------------------------------


 
(d) Whenever there shall be an adjustment as provided in this Section 5, the
Company shall within 15 days thereafter cause written notice thereof to be sent
by registered mail, postage prepaid, to the Holder, at its address as it shall
appear in the Warrant Register, which notice shall be accompanied by an
officer's certificate setting forth the number of Warrant Shares issuable and
the Exercise Price thereof after such adjustment and setting forth a brief
statement of the facts requiring such adjustment and the computation thereof,
which officer's certificate shall be conclusive evidence of the correctness of
any such adjustment absent manifest error.


(e) The Company shall not be required to issue fractions of shares of Common
Stock or other capital stock of the Company upon the exercise of this Warrant.
If any fraction of a share of Common Stock would be issuable on the exercise of
this Warrant (or specified portions thereof), the Company shall pay lieu of such
fraction an amount in cash equal to the same fraction of the current market
price on the date of exercise of this Warrant.


(f) No adjustment in the Exercise Price per Warrant Share shall be required if
such adjustment is less than $.01; provided, however, that any adjustments which
by reason of this Section 5 are not required to be made shall be carried forward
and taken into account in any subsequent adjustment.


Section 6 Reclassification; Reorganization; Merger. 


(a) In case of any capital reorganization, other than in the cases referred to
in Section 5(a) hereof, or the consolidation or merger of the Company with or
into another corporation (other than a merger or consolidation in which the
Company is the continuing corporation and which does not result in any
reclassification of the outstanding shares of Common Stock or the conversion of
such outstanding shares of Common Stock into shares of other stock or other
securities or property), or in the case of any sale, lease, or conveyance to
another corporation of the property and assets of any nature of the Company as
an entirety or substantially as an entirety (such actions being hereinafter
collectively referred to as “Reorganizations”), there shall thereafter be
deliverable upon exercise of this Warrant (in lieu of the number of Warrant
Shares theretofore deliverable) the number of shares of stock or other
securities or property to which a holder of the respective number of Warrant
Shares which would otherwise have been deliverable upon the exercise of this
Warrant would have been entitled upon such Reorganization if this Warrant had
been exercised in full immediately prior to such Reorganization. In case of any
Reorganization, appropriate adjustment, as determined in good faith by the Board
of Directors of the Company, shall be made in the application of the provisions
herein set forth with respect to the rights and interests of the Holder so that
the provisions set forth herein shall thereafter be applicable, as nearly as
possible, in relation to any shares or other property thereafter deliverable
upon exercise of this Warrant. Any such adjustment shall be made by, and set
forth in, a supplemental agreement between the Company, or any successor
thereto, and the Holder, with respect to this Warrant, and shall for all
purposes hereof conclusively be deemed to be an appropriate adjustment. In the
event of sale, lease, or conveyance or other transfer of all or substantially
all of the assets of the Company as part of a plan for liquidation of the
Company, all rights to exercise this Warrant shall terminate 30 days after the
Company gives written notice to the Holder that such sale or conveyance or other
transfer has been consummated.



--------------------------------------------------------------------------------


 
(b) In case of any reclassification or change of the shares of Common Stock
issuable upon exercise of this Warrant (other than a change in par value or from
a specified par value to no par value, or as a result of a subdivision or
combination, but including any change in the shares into two or more classes or
series of shares), or in case of any consolidation or merger of another
corporation into the Company in which the Company is the continuing corporation
and in which there is a reclassification or change (including a change to the
right to receive cash or other property) of the shares of Common Stock (other
than a change in par value, or from no par value to a specified par value, or as
a result of a subdivision or combination, but including any change in the shares
into two or more classes or series of shares), the Holder or holders of this
Warrant shall have the right thereafter to receive upon exercise of this Warrant
solely the kind and amount of shares of stock and other securities, property,
cash, or any combination thereof receivable upon such reclassification, change,
consolidation, or merger by a holder of the number of Warrant Shares for which
this Warrant might have been exercised immediately prior to such
reclassification, change, consolidation, or merger. Thereafter, appropriate
provision shall be made for adjustments which shall be as nearly equivalent as
practicable to the adjustments in Section 5.


(c) The above provisions of this Section 6 shall similarly apply to successive
reclassifications and changes of shares of Common Stock and to successive
consolidations, mergers, sales, leases, or conveyances.


Section 7 Notice of Certain Events.


In case at any time the Company shall propose:


(a) to pay any dividend or make any distribution on shares of Common Stock in
shares of Common Stock or make any other distribution (other than regularly
scheduled cash dividends which are not in a greater amount per share than the
most recent such cash dividend) to all holders of Common Stock; or


(b) to issue any rights, warrants, or other securities to all holders of Common
Stock entitling them to purchase any additional shares of Common Stock or any
other rights, warrants, or other securities; or


(c) to effect any reclassification or change of outstanding shares of Common
Stock or any consolidation, merger, sale, lease, or conveyance of property, as
described in Section 6; or


(d) to effect any liquidation, dissolution, or winding-up of the Company; or


(e) to take any other action which would cause an adjustment to the Exercise
Price per Warrant Share;
 

--------------------------------------------------------------------------------


 
then, and in any one or more of such cases, the Company shall give written
notice thereof by registered mail, postage prepaid, to the Holder at the
Holder’s address as it shall appear in the Warrant Register, mailed at least 10
days prior to: (i) the date as of which the holders of record of shares of
Common Stock to be entitled to receive any such dividend, distribution, rights,
warrants, or other securities are to be determined; (ii) the date on which any
such reclassification, change of outstanding shares of Common Stock,
consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution, or winding-up is expected to become effective and the date as of
which it is expected that holders of record of shares of Common Stock shall be
entitled to exchange their shares for securities or other property, if any,
deliverable upon such reclassification, change of outstanding shares,
consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution, or winding-up; or (iii) the date of such action which would require
an adjustment to the Exercise Price per Warrant Share.


Section 8 Charges and Taxes.


The issuance of any shares or other securities upon the exercise of this Warrant
and the delivery of certificates or other instruments representing such shares
or other securities shall be made without charge to the Holder. The Company
shall not be required to pay any tax which may be payable in respect of any
transfer involved in the issue and delivery of any certificate in a name other
than that of the Holder and the Company shall not be required to issue or
deliver any such certificate unless and until the person or persons requesting
the issue thereof shall have paid the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.


Section 9 Periodic Reports. 


The Company agrees that until all the Warrant Shares shall have been sold
pursuant to Rule 144 under the Securities Act or a Registration Statement under
the Securities Act, it shall use best efforts to keep current in filing all
reports, statements, and other materials required to be filed with the
Commission to permit holders of the Warrant Shares to sell such securities under
Rule 144 under the Securities Act.


Section 10 Legend.


Until sold pursuant to the provisions of Rule 144 or otherwise registered under
the Securities Act, the Warrant Shares issued on exercise of the Warrants shall
be subject to a stop transfer order and the certificate or certificates
representing the Warrant Shares shall bear the following legend:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1)
A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THE SECURITIES, WHICH COUNSEL AND OPINION
ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS.
 

--------------------------------------------------------------------------------


 
Section 11 Loss; Theft; Destruction; Mutilation.


Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction, or mutilation of any Warrant (and upon surrender of any Warrant if
mutilated), and upon receipt by the Company of reasonably satisfactory
indemnification, the Company shall execute and deliver to the Holder thereof a
new Warrant of like date, tenor, and denomination.


Section 12 Stockholder Rights.


The Holder of any Warrant shall not have, solely on account of such status, any
rights of a stockholder of the Company, either at law or in equity, or to any
notice of meetings of stockholders or of any other proceedings of the Company,
except as provided in this Warrant.


Section 13 Governing Law.


This Warrant shall be construed in accordance with the laws of the State of
Nevada applicable to contracts made and performed within such State, without
regard to principles of conflicts of law.



IN WITNESS WHEREOF, the Company has executed this Warrant as of the
date first above written.



 
USCORP
         
By:
   
Robert Dultz
 
Chairman and CEO

 

--------------------------------------------------------------------------------




FORM OF ASSIGNMENT


(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)
FOR VALUE RECEIVED, ______________________ hereby sells, assigns, and transfers
unto _________________ a Warrant to purchase __________ shares of Common Stock,
par value $.01 per share of USCorp, a Nevada corporation (the “Company”), and
does hereby irrevocably constitute and appoint ___________ attorney to transfer
such Warrant on the books of the Company, with full power of substitution.


Dated:
 



Signature
   



NOTICE
The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.
 

--------------------------------------------------------------------------------


 
ELECTION TO EXERCISE


To: USCorp
 
The undersigned hereby exercises his, her, or its rights to purchase shares of
Common Stock, par value $.01 per share (the “Common Stock”), of USCorp, Inc., a
Nevada corporation (the “Company”), covered by the within Warrant and tenders
payment herewith in the amount of $___________________ in accordance with the
terms thereof, and requests that certificates for the securities constituting
such shares of Common Stock be issued in the name of, and delivered to:


(Print Name, Address, and Social Security or Tax Identification Number)


and, if such number of shares of Common Stock shall not constitute all such
shares of Common Stock covered by the within Warrant, that a new Warrant for the
balance of the shares of Common Stock covered by the within Warrant shall be
registered in the name of, and delivered to, the undersigned at the address
stated below.



Dated:
   
Name:
       (Print)        
Address:
                         
 
     
 
(Signature)

 

--------------------------------------------------------------------------------

